     Case 8:19-cv-00220-JVS-JDE Document 26 Filed 03/20/19 Page 1 of 4 Page ID #:98



 1   Michael I. Katz (CA State Bar No. 181728)
        mkatz@mabr.com
 2
     Charles S. Barquist (CA State Bar No. 133785)
 3      cbarquist@mabr.com
     Jared J. Braithwaite (CA State Bar No. 288642)
 4
        jbraithwaite@mabr.com
 5   M ASCHOFF B RENNAN
     100 Spectrum Center Drive, Suite 1200
 6
     Irvine, California 92618
 7   Telephone: (949) 202-1900
     Facsimile: (949) 453-1104
 8
 9   Attorneys for Defendant LITRINIUM , INC .
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                    SOUTHERN DIVISION
13    M/A-COM Technology Solutions Inc.,              Case No. 8:19cv-00220-JVS-JDE
14    a Delaware corporation;
      Mindspeed Technologies, S.A.S., a           Defendant Litrinium, Inc.’s Request
15    French corporation,                          for Judicial Notice in Support of
                                                          Motion to Dismiss
16                      Plaintiffs;
17                                                         H ON . J AMES V. S ELNA
            v.                                        U NITED S TATES D ISTRICT J UDGE
18
      Litrinium, Inc., a Delaware corporation;         S ANTA A NA , C OURTROOM 10C
19    Jerome Garez, an individual; and
      Does 1 through 20, inclusive,              Assigned to: Hon. James V. Selna
20
                                                 Trial Date:   None set
21                      Defendants.              Hearing Date: April 22, 2019, 1:30 p.m.

22
23
24
25
26
27
28
     Case 8:19-cv-00220-JVS-JDE Document 26 Filed 03/20/19 Page 2 of 4 Page ID #:99



 1        In accordance with Federal Rule of Evidence 201, Defendant Litrinium, Inc.
 2   (“Litrinium”) respectfully requests that the Court consider the publicly available United
 3   States patents and published patent applications attached as Exhibits 3–14 to the
 4   concurrently filed Declaration of Michael I. Katz. All three patent documents may be
 5   considered as publicly available documents of which judicial notice may be taken.
 6   I.   LEGAL STANDARD
 7        When ruling on a Rule 12(b)(6) motion, “courts must consider the complaint in its
 8   entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)
 9   motions to dismiss, in particular, documents incorporated into the complaint by reference,
10   and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &
11   Rights, Ltd., 551 U.S. 308, 321 (2007) (emphasis added).
12        Pursuant to Federal Rule of Evidence 201, a court may take judicial notice of
13   relevant facts that are “not subject to reasonable dispute.” Fed. R. Evid. 201(b). This
14   includes facts that are “generally known within the trial court’s territorial jurisdiction,”
15   and facts that “can be accurately and readily determined from sources whose accuracy
16   cannot reasonably be questioned.” Id. A court “must take judicial notice if a party
17   requests it and the court is supplied with the necessary information.” Fed. R.
18   Evid. 201(c).
19   II. PUBLIC PATENT DOCUMENTS MAY BE CONSIDERED IN
20        CONNECTION WITH LITRINIUM’S MOTION TO DISMISS
21        Litrinium respectfully request that the Court judicially notice and consider the
22   United States patents and published patent applications attached as Exhibits 3–14 to the
23   accompanying Declaration of Michael I. Katz:
24        • U.S. Patent No. 5,343,160, entitled “Fully Balanced Transimpedance Amplifier
25           with Low Noise and Wide Bandwidth,” issued on August 30, 1994, and which
26           was initially assigned to TriQuint Semiconductor, Inc.
27
28

                                                    2
     Case 8:19-cv-00220-JVS-JDE Document 26 Filed 03/20/19 Page 3 of 4 Page ID #:100



 1        • U.S. Patent No. 5,602,510, entitled “Automatic Transimpedance Control
 2           Amplifier Having a Variable Impedance Feedback,” issued on February 11,
 3           1997, and which was initially assigned to Anadigics, Inc.
 4        • U.S. Patent No. 5,646,573, entitled “Automatic Gain-Control Transimpedance
 5           Amplifier,” issued on July 8, 1997, and which was initially assigned to
 6           Anadigics, Inc.
 7        • U.S. Patent No. 6,084,478, entitled “Transimpedance Amplifier with Automatic
 8           Gain Control,” issued on July 4, 2000, and which was initially assigned to
 9           Vitesse Semiconductor Corp.
10        • U.S. Patent No. 6,504,429, entitled “Wide Dynamic Range Transimpedance
11           Amplifier,” issued on January 7, 2003, and which was initially assigned to
12           Sirenza Microdevices, Inc.
13        • U.S. Patent No. 7,605,660, entitled “Linear Multi-stage Transimpedance
14           Amplifier,” issued on October 20, 2009, and which was initially assigned to RF
15           Micro Devices, Inc.
16        • U.S. Patent No. 8,509,629, entitled “High Sensitivity Two-Stage Amplifier,”
17           issued on August 13, 2013, and which was initially assigned to Mindspeed
18           Technologies, Inc.
19        • The U.S. Patent and Trademark Office’s assignment record for the U.S. Patent
20           No. 8,509,629, which shows MACOM Technology Solutions Holdings, Inc. as
21           the current assignee.
22        • U.S. Patent Application Publication No. 2004/0129862, entitled “Wideband
23           Transimpedance Amplifier with Automatic Gain Control,” which was published
24           on July 8, 2004.
25        • U.S. Patent Application Publication No. 2005/0200421, entitled
26           “Transimpedance Amplifier with Differential Peak Detector,” and which was
27           published on September 15, 2005.
28

                                                 3
     Case 8:19-cv-00220-JVS-JDE Document 26 Filed 03/20/19 Page 4 of 4 Page ID #:101



 1        • U.S. Patent Application Publication No. 2017/0026011, entitled
 2           “Transimpedance Amplifier with Bandwidth Extender,” published on January 26,
 3           2017, and which was initially assigned to Mindspeed Technologies, Inc.
 4        • The U.S. Patent and Trademark Office’s assignment record for the U.S. Patent
 5           Application Publication No. 2017/0026011, which shows MACOM Technology
 6           Solutions Holdings, Inc. as the current assignee.
 7        “Patents are ‘matter[s] of public record and the proper subject of judicial notice.’”
 8    Sebastian Brown Prods. LLC v. Muzooka Inc., 2016 WL 949004, at *5 n.1 (N.D. Cal.
 9    Mar. 14, 2016) (quoting X One, Inc. v. Uber Techs., Inc., 2017 WL 878381, at *4 (N.D.
10    Cal. Mar. 6, 2017)); see also Profil Institut fur Stoffwechselforschung GmbH
11    v.ProSciento, Inc., 2017 WL 1198992, at *2 (S.D. Cal. Mar. 31, 2017) (taking judicial
12    notice of patent in CUTSA case). Accordingly, the Court may properly consider these
13    patent documents in connection with Litrinium’s Motion to Dismiss.
14    III. CONCLUSION
15        For the foregoing reasons, Litrinium respectfully request that the Court judicially
16    notice and consider the patent documents attached as Exhibits 2–9 to the concurrently
17    filed Declaration of Michael I. Katz in connection with Defendant Litrinium’s Motion to
18    Dismiss.
19    DATED: March 20, 2019                        Respectfully, Submitted,
20                                                 M ASCHOFF B RENNAN
21                                            By: /s/ Michael I. Katz
22                                                Michael I. Katz
                                                  Charles S. Barquist
23                                                Jared J. Braithwaite
24
                                                   Attorneys for Defendant LITRINIUM , INC .
25
26
27
28

                                                   4
